Berry, J.
An application to set aside a verdict and for a new trial, upon the ground that the jury have been improp*198erly and unfairly influenced by counsel, is largely addressed' to the sound discretion of the trial court. That court has far greater advantages than an appellate court can possibly have for observing the character' and effect of the influence complained of. In view of these considerations, and upon looking at the facts appearing in the case, and the grounds assigned by the court below for its action in the premises, we find no reason for doubting that the discretion appealed to in the present instance was properly exercised.
The fact that the improper conduct complained of was not objected to by plaintiff’s counsel becomes unimportant, when it is considered that it was objected to by the court of its own motion. This answered every purpose of an objection taken by counsel and sustained by the court. If, after-being admonished by the court, defendant’s counsel persisted (as he in effect did) in the impropriety to which his attention was called, it was not necessary for plaintiff, in order to save his rights, to make a further objection.
Order affirmed.